Stephens, J.
¶26 (dissenting) — I disagree with the lead opinion’s resolution of both issues before the court. I would reverse Eddie Davis’s and Letrecia Nelson’s firearm possession convictions because the evidence does not show they actually or constructively possessed the weapon that Maurice Clemmons brought into Nelson’s home. At most, they had a “passing control,” which is insufficient under our precedent. As to their convictions for rendering criminal assistance, the sentencing court properly imposed exceptional sentences based on the jury’s finding that the offense had a destructive and foreseeable impact on identifiable individuals, which was greater than the impact on society as a whole. For these reasons, I respectfully dissent.
I. Sufficient Evidence Does Not Support Nelson’s and Davis’s Convictions for Constructive or Actual Possession
¶27 The lead opinion finds Davis and Nelson had constructive possession of Clemmons’s gun and so does not reach the issue of actual possession. Lead opinion at 228 n.4. Evidence sufficiently supports a “finding of guilt if, after viewing the evidence in the light most favorable to the State, a rational trier of fact could find the essential elements of the crime beyond a reasonable doubt.” State v. Rose, 175 Wn.2d 10, 14, 282 P.3d 1087 (2012). Taking the evidence in a light most favorable to the State and admitting all reasonable inferences, I do not think a properly instructed jury could find either constructive or actual possession in this case.
*234A. Constructive Possession
¶28 To determine constructive possession a court examines whether, under the totality of the circumstances, the defendant exercised dominion and control over the item in question. State v. Partin, 88 Wn.2d 899, 906, 567 P.2d 1136 (1977), overruled on other grounds by State v. Lyons, 174 Wn.2d 354, 275 P.3d 314 (2012). While the ability to immediately take actual possession of an item can establish dominion and control, mere proximity to the item by itself cannot. Cf. State v. Jones, 146 Wn.2d 328, 333, 45 P.3d 1062 (2002); State v. Spruell, 57 Wn. App. 383, 387, 788 P.2d 21 (1990). Factors supporting dominion and control include ownership of the item and, in some circumstances, ownership of the premises. But, having dominion and control over the premises containing the item does not, by itself, prove constructive possession. State v. Tadeo-Mares, 86 Wn. App. 813, 816, 939 P.2d 220 (1997).
¶29 Partin provides an example of sufficient indicia of premises control. In Partin the defendant regularly parked his motorcycle on the premises, received phone calls there, stored personal documents and effects on the premises, and acted as vice president of a club operating on the premises. 88 Wn.2d at 907. These facts showed that the defendant exercised dominion and control over the premises and therefore constructively possessed drugs found on the premises. See also State v. Echeverria, 85 Wn. App. 777, 784, 934 P.2d 1214 (1997) (holding the defendant constructively possessed a gun under his car seat with the barrel visible but did not constructively possess a throwing star completely concealed by the seat).
¶30 State v. Callahan, on the other hand, provides an example of insufficient evidence to support constructive possession. 77 Wn.2d 27, 459 P.2d 400 (1969). In that case, the defendant was temporarily residing on a houseboat, was in close proximity to the drugs, and admitted to handling the drugs momentarily. Id. at 31. We held that *235there must be substantial evidence to show dominion and control in order to find constructive possession; we found the defendant’s mere proximity to and momentary handling of the drugs was not sufficient to establish dominion and control. Id. at 29; see also Spruell, 57 Wn. App. at 388; State v. Mathews, 4 Wn. App. 653, 656, 484 P.2d 942 (1971).
¶31 In this case, no evidence showed that Davis or Nelson exercised sufficient control over the gun. The Court of Appeals reasoned that they constructively possessed the gun by placing it in a shopping bag and by carrying the bag containing the gun from the kitchen to the living room and handing it to Clemmons. The lead opinion echoes this mistaken understanding of constructive possession and conflates actual possession with constructive possession. The situation here more closely resembles the lack of dominion and control we addressed in Callahan because neither Davis nor Nelson asserted any interest in the gun. Instead, they briefly handled the item for Clemmons, the true possessor of the gun.
¶32 The lead opinion relies heavily on the fact that Clemmons asked where the gun was. It reasons that because Davis and Nelson could have taken “further actions as to the gun,” they therefore had actual control, while Clemmons did not. Lead opinion at 228. I disagree. While the State is entitled to all favorable inferences, we are not required to ignore unfavorable facts. Clemmons arrived at Nelson’s home in an atmosphere of chaos — covered in blood, pounding on doors and windows, making demands for assistance, and admitting to killing four armed police officers. The evidence at trial revealed Clemmons’s tendency to be “in control of his family members” and others, 6 Verbatim Report of Proceedings (VRP) (Nov. 9,2010) at 372, along with his reputation of being “intimidating.” 12 VRP (Nov. 22, 2010) at 1424. The question of whether Davis and Nelson exercised dominion and control over the gun must be considered in this context.
¶33 The jury’s deliberations are not entirely opaque in this case. The jury submitted a question to the court, *236asking, “ ‘Does being in the same room with an item equate to the immediate ability to take that item?’ ”17 VRP (Dec. 6, 2010) at 1910. It was told to reread the instructions, which arguably allowed the jury to conclude that the defendants’ mere presence in a room with the gun constituted actual control over the gun and therefore Davis and Nelson constructively possessed it.
¶34 Washington’s civil forfeiture statute provides a useful comparison. RCW 69.50.505.6 There could be no argument that these facts would authorize civil forfeiture of Nelson’s house if we replaced “stolen gun” in this case with “drugs.”7 Under that statute, the State could not seize the house because subsection (l)(h)(i) provides that property may not be forfeited by reason of any act committed without the owner’s knowledge or consent. There is no evidence that Nelson consented to Clemmons bringing the gun into her home. The State must also prove a “substantial nexus exists between the commercial production or sale of the controlled substance and the real property.” RCW 69.50.505(l)(h). No nexus between Nelson’s house and the stolen firearm existed here. This comparison reveals that the State could not seize Nelson’s home under these facts, even stretching them in the State’s favor. There is no indication that the legislature intended to make it easier to prosecute individuals criminally for conduct that does not even establish a civil claim.
¶35 I would hold that the evidence is insufficient to establish constructive possession of the firearm by Davis or Nelson.
*237B. Actual Possession
¶36 “Actual possession” means physical custody of an item but does not include “passing control which is only a momentary handling.”8 Callahan, 77 Wn.2d at 29. The lead opinion concedes there is no evidence that either Davis or Nelson “handled the gun for more than a brief moment.” Lead opinion at 228 n.4. Accordingly, Callahan should be controlling. The holding in State v. Staley, 123 Wn.2d 794, 872 P.2d 502 (1994), does not, as the Court of Appeals implied, “clarif [y]” Callahan out of existence. State v. Davis, 176 Wn. App. 849, 864, 315 P.3d 1105 (2013), review granted, 179 Wn.2d 1014, 318 P.3d 280 (2014). More accurately, Staley clarifies that when considering “momentary handling” during an actual possession inquiry, the quality of the control matters more than the duration of the control. Staley, 123 Wn.2d at 801; see State v. Summers, 107 Wn. App. 373, 386, 28 P.3d 780 (2001). Callahan remains controlling authority for the proposition that a defendant’s handling of contraband shows only momentary or passing control, which is insufficient to prove actual possession. Furthermore, Callahan notes that consideration should be given to the ownership of the item, as ownership can carry the right of dominion and control with it — in this case, Clemmons was the true possessor, or “owner,” of the gun. 77 Wn.2d at 31.
¶37 Under our precedent, Davis and Nelson had only passing possession of Clemmons’s firearm. The evidence shows that Nelson put the gun into a shopping bag on the counter and Davis later handed the bag to Clemmons. Clemmons remained on the premises the entire time and, immediately after cleaning his gunshot wounds and changing his shirt, demanded his gun.
¶38 I would reverse the Court of Appeals and find the evidence was insufficient to prove actual or constructive *238possession of the firearm by either Nelson or Davis. Accordingly, I would reverse the convictions containing possession as an element.
II. The Destructive Impact Aggravator Properly Applies to the Sentences for Rendering Criminal Assistance
¶39 The trial court imposed exceptional sentences on both petitioners’ convictions for rendering criminal assistance under RCW 9.94A.535(3)(r). This statute authorizes the imposition of an exceptional sentence for an offense that “involved a destructive and foreseeable impact on persons other than the victim.” Id. RCW 9.94A.535(3) provides an exclusive list of aggravators that the jury may find, including the destructive impact aggravator. The application of this specific aggravator partially depends on whether rendering criminal assistance victimizes the general public and whether particularized harm suffered by identifiable individuals can justify the aggravator as applied to rendering. The lead opinion reasons that because rendering criminal assistance victimizes the general public, which includes everyone, the destructive impact aggravator can never apply to rendering convictions because no one is “ ‘other than’ ” everyone. Lead opinion at 231 (emphasis omitted) (quoting RCW 9.94A.535(3)(r)). I would find that context requires the word “victim” in the aggravator statute to mean something different from the general definition in the Sentencing Reform Act of 1981 (SRA), as codified in RCW 9.94A.030.
¶40 For RCW 9.94A.535(3) to apply, the defendant’s actions must impact persons other than the victim in a manner distinct from the normal impact of the crime. State v. Chanthabouly, 164 Wn. App. 104, 143-44, 262 P.3d 144 (2011). Here, a rational trier of fact could find sufficient evidence to impose the sentencing aggravator based on a destructive and foreseeable impact on the officers’ families.
¶41 We recently construed the term “victim” for purposes of the SRA in State v. Sweat, 180 Wn.2d 156, 322 P.3d 1213 *239(2014). RCW 9.94A.030(53) defines a “victim” as “any person who has sustained emotional, psychological, physical, or financial injury ... as a direct result of the crime charged.” In Sweat we held that context may require using a broader meaning for the word “victim” than the general term provided in RCW 9.94A.030(53). Id. at 160. Such is the case here. The lead opinion places too much weight on the fact that rendering criminal assistance arises from actions that are not “intended to cause or actually causing direct injury to any person.” Lead opinion at 230 (footnote omitted). This does not make rendering criminal assistance unique. We have recognized that the general public is a victim of every crime. State v. Haddock, 141 Wn.2d 103, 111, 3 P.3d 733 (2000); lead opinion at 230-31. Because a broad definition of “victim” under this aggravator would include everyone, the legislature could not have intended for that broad definition of “victim” to control. Otherwise, the aggravator would never apply.
¶42 We should not read a statute in a way that renders any portion meaningless or superfluous. State v. K.L.B., 180 Wn.2d 735, 742, 328 P.3d 886 (2014). Instead, we should read the phrase “persons other than the victim” as meaning those who suffer particularized harm from crimes that victimize the general public. RCW 9.94A.535(3)(r). The Court of Appeals held that while rendering criminal assistance does victimize the general public, the aggravator still applies where “the evidence demonstrates a destructive and foreseeable impact on a specific individual or entity.” Davis, 176 Wn. App. at 876. The court rejected the proposition that rendering victimizes only the general public based on the definitions of “victim” in the SRA and “person” in the dictionary. The court determined that the word “person” indicates a linguistic distinction between individuals and the mass of society. Id. at 875-76. Under the definitions of both “victim” and “person,” application of the aggravator is appropriate when there is a distinct destructive impact on persons other than society as a whole. At trial, the State *240offered evidence that the families of the involved police officers suffered intense fear that Clemmons would target them next. Because the jury could identify the individual family members and the destructive impact they felt, the aggravator applies.
¶43 The court’s conclusion in Haddock — that unlawful possession of a firearm victimizes the general public — does not conflict with the Court of Appeals opinion in this case. 141 Wn.2d at 110-11.9 The same principle guided the Haddock court and the Court of Appeals here. While all crimes victimize the general public, certain crimes “directly inflict [ ] specific injury on individuals, of the sort described in the [SRA].” Id. at 111-12. Rendering criminal assistance inflicts harm on both the general public and law enforcement, whose efforts to detain and prosecute offenders are delayed.
¶44 Because the jury found that the officers’ families suffered additional harm beyond what the general public suffered, the aggravator is legally and factually applicable to Davis’s and Nelson’s convictions for rendering criminal assistance, and the sentencing court properly considered it. I would affirm the sentences for rendering criminal assistance.
CONCLUSION
¶45 Davis’s and Nelson’s convictions based on possession of a firearm cannot stand, as the evidence does not sustain a finding of actual or constructive possession. I would reverse that portion of the Court of Appeals decision upholding those convictions. I would affirm the portion of the Court of Appeals decision correctly applying the destructive impact aggravator. Where identifiable individuals suffer *241foreseeable harm beyond what the general public suffers as a result of rendering criminal assistance, the aggravator should apply.
¶46 For these reasons, I respectfully dissent.

 RCW 69.50.505 allows certain property to be subject to seizure and forfeiture. Subsection (l)(h) provides that real property may be seized that is being used with the knowledge of the owner for any process involving the manufacture and distribution of any controlled substance.


 I use drugs as an example because it applies to real property. RCW 10.105-.010 — which forfeits property used to aid or abet in the commission of a felony — applies only to personal property, not real property.


 “Passing” is “the act of one that passes” or “having a brief duration.” Webster’s Third New International Dictionary 1651 (2002).


 Haddock considered whether unlawful possession of a firearm and possession of a stolen firearm constitute the same criminal conduct for purposes of calculating an offender score. See RCW 9.94A.589(1)(a); State v. Garza-Villarreal, 123 Wn.2d 42, 47, 864 P.2d 1378 (1993) (the victim of unlawful possession of a controlled substance is the general public).